 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 6                                  AT SEATTLE

 7
          ESTATE OF VERL A. BRANTNER,
 8                             Plaintiff,
                                                       C17-582 TSZ
 9            v.
                                                       MINUTE ORDER
10        OCWEN LOAN SERVICING LLC,
11                             Defendant.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
          (1)   Defendant’s motion in limine, docket no. 53, is GRANTED in part,
14
     DENIED in part, and DEFERRED in part as follows:
15              A.     Motion in Limine No. 1 to Limit Plaintiff’s CLA Claim to
     RCW 31.04.290(1)(c)&(e) is DEFERRED to the Pretrial Conference;
16
                 B.    Motion in Limine No. 2 to Prohibit or Limit Jury’s Consideration of
17 Plaintiff’s CPA Claim is DENIED;

18             C.     Motion in Limine No. 3 to Disqualify Purported “Expert Opinion” of
   Witness David Forte is DENIED. The motion to limit his testimony is DEFERRED to
19 Trial;

20               D.    Motion in Limine No. 4 to Conclusively Establish Certain
   Admissions by Plaintiff For Use at Trial is GRANTED. Plaintiff’s responses to First
21 Request shall be considered Admitted Facts and may be read to the jury during Trial;

22

23

     MINUTE ORDER - 1
 1              E.     Motion in Limine No. 5 to Preclude Reference by Plaintiff to
   “Qualified Written Requests” is DENIED. The Court’s ruling does not address the
 2 question of whether Plaintiff can seek recovery under 12 U.S.C. § 2605(e);

 3             F.    STIPULATED Motion in Limine No. 6 to Exclude Reference,
   Testimony, Argument, or Evidence of Other Lawsuits Against Ocwen at Trial is
 4 GRANTED; and

 5              G.    Motion in Limine No. 7 to Exclude Reference, Testimony,
   Argument, or Evidence of Litigation Fees and Costs is DEFERRED to the Pretrial
 6 Conference.
          (2)    The Clerk is directed to send a copy of this Minute Order to all counsel of
 7 record.

 8        Dated this 17th day of October, 2018.

 9
                                                    William M. McCool
10                                                  Clerk

11                                                  s/Karen Dews
                                                    Deputy Clerk
12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
